Citation Nr: 1431549	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-47 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for right ear hearing loss disability. 

3.  Entitlement to an initial compensable evaluation for left ear hearing loss disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety and depression.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has recharacterized the claims as indicated on the title page to better reflect the Veteran's contentions.

The issues were previously remanded by the Board in September 2012 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for an acquired psychiatric condition to include PTSD, anxiety and depression, TDIU and entitlement to an initial compensable evaluation for his hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a neck condition that is etiologically related to a disease, injury, or event in service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has right ear hearing loss disability as a result of his military service.


CONCLUSION OF LAW

1.  Service connection for the Veteran's neck condition is not warranted.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Resolving doubt in favor of the Veteran, right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in September 2012 for further development, specifically to obtain Social Security Administration (SSA) disability records.  A formal finding was created documenting the unavailability of SSA records.  The claim was readjudicated in an October 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Regarding the Veteran's claim of entitlement to service connection for a right ear hearing loss disability, the Board has provided a grant of the full benefit sought on appeal and any error in providing appropriate notice or assistance would be harmless error.  Therefore, the Board will address the VA's duty to notify and assist the Veteran in regard to his claim of entitlement to service connection for a neck condition.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in April 2001 and April 2008, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  A formal finding of unavailability was created on December 18, 2012 regarding the Veteran's Social Security Administration (SSA) disability benefits records which have been destroyed.  Private treatment records have been obtained, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was provided VA cervical spine examination in April 2012.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's degenerative joint disease of the cervical spine was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim of entitlement for a neck injury.  

The Board also observes that the Veteran was afforded a Travel Board hearing in September 2012 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include arthritis and sensorineural hearing loss, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Neck condition 

The Veteran contends he is entitled to service connection for a neck condition.  He specifically asserts he injured his neck falling off of a repelling tower in 1985.  He also reports a history of neck pain while on active duty.

The Veteran has a current diagnosis of degenerative joint disease of the cervical spine.  See April 2012 VA examination.   

As an initial matter, presumptive service connection is not warranted as the Veteran's condition, degenerative joint disease of the cervical spine, was not diagnosed in service or within one year post service.  

The Veteran's VA treatment records reflect the Veteran had complaints of neck pain.  He fell from a 45 foot rope but a safety belt broke most of his fall.  He landed on his buttocks and rolled backward where he also struck his upper back and occiput (back portion of the head or skull).   The Veteran was diagnosed with a trapezius strain.  See September 1987 service treatment record (STR).  The Veteran's STRs support an in service injury.  Thus, the remaining question is whether a there is a link between the Veteran's current condition and service.   

Although the STRs document complaints of neck pain and an injury, they are absent a diagnosis of any chronic neck condition or degenerative joint disease.  The Veteran was found to have a normal spine and other muskoskeletal areas upon exit examination in August 1990.  The STRs do not support a link between the Veteran's current condition and service.   

Post service VA treatment records indicate the Veteran initially complained of neck pain in January 2008 and continued to receive treatment for his neck pain.  The Veteran reported the onset of his condition was 1985 while in service.  Several X-rays of the cervical spine were conducted in April 2008 and March 2010.  The VA treatment records to do not contain a link between the Veteran's active duty service and his neck condition.  

The Veteran was afforded a VA cervical spine examination in April 2012.  The VA examiner provided a negative nexus opinion.  The rationale stated the STRs showed the Veteran was treated for neck pain one time in the military.  There was no other evidence of treatment for a chronic neck condition in the military.  There was over a 20 year gap between the medical records regarding treatment for his neck condition and his initial injury.  Therefore, it was less likely than not that the Veteran's neck condition was the same as or a progression of the neck disability shown in service.  The Board affords the VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  

The first documented evidence of neck problem was over 20 years since the Veteran's discharge from service, as described above.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Veteran is competent to report symptoms such as neck pain both during and following service.  However, to the extent that he is attempting to establish an etiological link between his in-service injury and complaints and his currently diagnosed neck disability, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his degenerative joint disease of the neck are afforded little probative weight.  

Further, to the extent that the Veteran contends that his current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of any neck condition or degenerative joint disease.  Furthermore, a physical examination of the Veteran's spine and musculoskeletal structure was reported as "normal" at separation.  This weighs against a finding of a link between the Veteran's current condition and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for degenerative joint disease of the cervical spine must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right ear hearing loss disability

The Veteran essentially contends that he has bilateral hearing loss that is attributable to significant noise exposure during service.  

The Veteran has a current right ear hearing loss disability.  See April 2012 VA examination.  The Veteran's military occupational specialty (MOS) was a rifleman.  See DD-214.  Therefore, the Board finds the Veteran was exposed to significant noise in-service.  

The record contains both positive and negative evidence regarding the Veteran's right ear hearing loss disability.  The positive evidence includes lay statements from the Veteran and two VA examinations.  The Veteran has provided statements asserting that his hearing loss symptoms onset during service.  A May 2008 VA examiner provided a positive nexus opinion relating the etiology of the Veteran's left ear hearing loss disability and bilateral tinnitus to service.  A March 2011 VA examiner did not provide a nexus opinion but opined the Veteran's tinnitus, already service connected, was related to hearing loss.  The negative evidence includes STRs and a VA examiner's opinion regarding the Veteran's right ear hearing loss disability.  The STRs reflect some threshold shifts while in service, however, the Veteran did not have a hearing loss disability upon separation from service as indicated by his August 1990 exit examination.  Further, upon exit in July 1990 the Veteran denied hearing loss on a report of medical history.  A negative opinion was provided by the June 2011 VA examiner regarding the Veteran's bilateral hearing loss and tinnitus.  The VA examiner explained that there was normal hearing sensitivity at enlistment and at discharge.  He rationed that noise induced hearing loss occurs immediately and does not have delayed onset weeks, months or years after the exposure event(s).  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service-connection for a neck condition is denied.

Entitlement to service-connection for a right ear hearing loss disability is granted.


REMAND

The Board finds further evidentiary developed is needed prior to the adjudication of the Veteran's claims of entitlement to service connection for acquired psychiatric disorders to include PTSD, depression and anxiety, TDIU and entitlement to an initial compensable evaluation for his service connected left ear hearing loss disability.  

The Veteran was last afforded a VA mental examination in December 2010.  The Veteran was not found to have a diagnosis of PTSD but the examiner did not discuss the significance of the Veteran's past PTSD diagnoses.  See e.g., May 01, 2008 VA treatment record.  Additionally, a full record was not considered such as the Veteran's recent submission of a private May 2012 consultation where he was diagnosed with PTSD.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded a new VA examination.

The Veteran has provided a detailed description and internet articles supporting the existence of his stressor event regarding his claim for PTSD.  The Veteran contends Corporal R.M.V. was shot by friendly fire and he witnessed the injury that led to his death.  The internet articles submitted indicate R.M.V. was a member of the I Company, 3d Battalion, 4th regiment of the 2d Marine division and died.  Additionally, the Veteran contends while he was in the 3/4, 2nd marine division he was sent to the Republic of Panama where he was sent on armed patrols at the Arraijan Tank Farm and at the ammo supplies paint along the Panama Canal near highway #1.  He explained the unit was on alert because of contact with who they thought were hostile forces.  The Veteran witness Corporal R.M.V. injured and assisted him alongside other soldiers.  The Veteran submitted an online executive summary of the Marines in panama from 1988 to 1990 which reports that Marine Forces Panama (MARFOR) engaged in nighttime confrontation with members of the Panamanian Defense Forces (PDF).  It noted MARFOR was initially located in the Navy's Arraijan Tank Farm (ATF).  

The Board notes the Veteran's personnel and STRs confirm the Veteran participated in operations in the Republic of Panama while attached to COMMARFOR Panama from April 4, 1988 to July 10, 1988 and from September 29, 1988 to January 1, 1989.  See Combat history and expedition record (1070).  However, the command chronology from the Veteran's 3rd battalion, 4th Marines, 2nd Marines division for the period of January 1, 1988 through June 30, 1988 from the Veteran's unit does not confirm the Veteran's reported stressor events.  The summary reported the unit was on a greater than normal alert due to rising tensions in Panama but did not include any reports of fire from panama guerillas or any casualties.  On Remand, further efforts must be obtained regarding the Veteran's claimed stressor.  

In light of the grant of service connection for the Veteran's left ear hearing loss disability and the length of time that has passed since the last VA examination, the Board finds an updated VA examination is necessary prior to evaluation.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
 
The issue of entitlement to TDIU is intertwined with the Veteran's acquired psychiatric condition being remanded, as it addresses the Veteran's employability.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims including records from the Oklahoma VAMC beyond September 2013.  All attempts to retrieve these records should be documented in the claims file. 

2.  The RO/AMC must undertake any necessary development to independently verify the Veteran's described in-service stressors, to include MARFOR engagement with the PDF in April 1988 restulting in the death of the soldier in April 1988, as described above.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, the RO/AMC should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken. If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

3.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability to include PTSD, anxiety and depression.  All tests and studies deemed necessary by the examiner must be performed.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the post-service VA treatment records.

Based on a review of the claims file and clinical findings of the examination, the VA examiner is requested to provide a diagnosis of any current psychiatric disorder according to DSM-IV criteria.  After such findings have been made the VA examiner should address the following as relevant: 

a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, the examiner should address and explain the discrepancies with all previous psychiatric symptoms and diagnoses, to include PTSD.

Specifically, the VA examiner must comment on varying diagnoses regarding whether the Veteran has PTSD or not from the treating VA psychologist based on the January 31, 2008 Clinician Administered PTSD scale, the December 2010 VA examiner and the private psychologists opinion based on an evaluation dated May 31, 2012

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressors.

c)  If the Veteran is diagnosed with any psychiatric disorder other than PTSD to include anxiety and depression, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service.  

d)  Opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his acquired psychiatric disabilities.

The supporting rationale for all opinions expressed must be provided.

4.  The Veteran must also be afforded a VA audiological examination to address the current severity of his bilateral hearing loss disability.   

The examiner should additionally opine as to whether the Veteran is precluded from obtaining or retaining substantially gainful employment due to his hearing loss and tinnitus disabilities.  

5.  The RO/AMC should also undertake any other development it determines to be warranted-including any appropriate development with respect to his TDIU claim.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


